DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 - 15 are drawn to an apparatus. 
	Claims 16 - 24 are drawn to a method.
	Claim 25 is drawn to a non-transitory computer readable medium.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  

1. A computer device comprising:
a display configured to display game elements of a level of a computer implemented game, the computer implemented game comprising a plurality of different levels, the level of the computer implemented game being associated with a group goal; 
a user interface configured to detect user input when a user engages with one or more game elements in a move of the level; 
a receiver configured to receive game data for one or more other users, the game data being associated with game play of the one or more other users playing the level of the computer implemented game; and 
at least one processor configured to: 
a) in response to user input received via the user interface engaging with one or more game elements in a move, determine a first contribution to the group goal from game data associated with the move; 
b) determine, based on the received game data, a second contribution to the group goal by the one or more other users from a move corresponding to the move made by the user; and 
repeat steps a) and b) in response to user input received via the user interface engaging with one or more game elements in a next move of the level until one or more level conditions are satisfied, wherein the at least one processor is configured to determine based on the first and second contributions of one or more moves if the group goal is satisfied. 


The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity 
More specifically, under this grouping, the italicized limitations represent managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, the italicized limitations are directed towards the determination, according to the rules of a game, if a group goal is accomplished or satisfied based upon the game interactions/inputs 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a device, a user interface, a receiver and a processor.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a device, a user interface, a receiver and a processor. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Kovacs (US 2006/0046849 A1) establishes that these additional elements are generic: [0011] In one embodiment, in addition to the conventional features of a gaming device, such as a cabinet, at least one display device connected to a processor and at least one input device connected to the processor, the gaming device of one embodiment of the present invention includes at least one signal receiver connected to the processor. The signal receiver is adapted to receive wireless signals from a remote control unit, convert the received wireless signal into electronic signals and communicate the electronic signals to the gaming device processor. The gaming device processor interprets the received signal and performs or controls at least one game related or other suitable function accordingly. For example, the player may place a wager in a primary game by sending a signal from the remote control unit to the gaming device, rather than pressing a wager button on the gaming device. (Kovacs 0011)
Amron (US 2014/0055231 A1) establishes that these additional elements are generic:  [0036] Interaction between credential management server 14 and electronic display devices 12A-12E is facilitated via a suitable network communication link as, for example, an internet link, established between network interface 
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation of in part “…updating by the at least one processor is configured a goal value…”  The Examiner is assuming this is a typographical error and for the sake of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 14 and 16 - 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overcooked 2, released circa 2018 as evidenced by “Overcooked 2 Gameplay Walkthrough Part 1 - Nintendo Switch ( No Commentary)” uploaded by “XCageGame” on 8/6/2018 (hereinafter referred as “Xcagegame”), “Overcooked 2: How to play online Co-op Multiplayer” by Tom Hopkins, published 8/7/2018 and “Stars To Unlock”, wiki, dated 1/12/2018.
Overview: Overcooked 2 discloses a game wherein multiple players work together to progress through the game.  Overcooked 2 discloses an overall group goal of completing game by accumulating stars in each particular game level.  Within the individual levels, the players play perform game moves or actions to gather, process and cook ingredients to create dishes that are used to fulfill orders.  These dishes that multiple players work together to create, are then served to customers and when done correctly the players will be awarded coins.  The players accumulate coins to achieve group goals of one, two or three stars according to how many coins they accumulate within the level.  The stars that the player’s accumulate fulfill the group goal of unlocking further levels of the game that are displayed on a game level map.  Each completed level of the game map is associated with the amount of stars achieved in that level.  When players achieve at least one star of the level, the next level of the game map is 
As per claim 1, 16 and 25,
a display configured to display game elements of a level of a computer implemented game, the computer implemented game comprising a plurality of different levels, the level of the computer implemented game being associated with a group goal; (Overcooked 2 comprises a game wherein a display is used to depict a game map comprising a plurality of different levels.  The players are playing the game with the group goal of completing the game and unlocking and completing the game levels by accumulating stars.  The level map further displays an accumulated count of stars (ex. 11 stars) players achieve in each level on the right side of the screen) (Overcooked 2, Xcagegame video 29:43 – 29:57) (“Stars to Unlock” discloses that each numbered stage in the main campaign requires a certain number of stars to unlock.  And the requirements to unlock each “World” and the associated levels is based upon an accumulation of stars in preceding levels.  For instance, to unlock and play “world 2” level 1 a player needs to have accumulated 10 stars in the campaign at that point) (Stars to Unlock, page 1 and “requirements” listing)
a user interface configured to detect user input when a user engages with one or more game elements in a move of the level; (Overcooked 2 discloses a game comprising a user interface, that detects user input to cause game characters (elements) to move and cause the game characters to move food ingredients to create orders) (Overcooked 2, Xcagegame 7:23 – 10:10)
a receiver configured to receive game data for one or more other users, the game data being associated with game play of the one or more other users playing the level of the computer implemented game; and (Overcooked is a game that operates upon the Nintendo Switch that comprises wireless networking receiver to enable online paly.  Overcooked 2 allows for players to engage in an online co-op multiplayer mode, wherein a player’s console will receive game data associated with other remote players to facilitate online play and collaboration) (Overcooked 2, Hopkins page 1, par 1 – 3)
at least one processor configured to: (Overcooked 2 is played on the Nintendo Switch which inherently comprises a processor)
a) in response to user input received via the user interface engaging with one or more game elements in a move, determine a first contribution to the group goal from game data associated with the move; (Overcooked 2 discloses multiple users providing input to move game elements (characters, ingredients) in order to prepare a meal order.  The users work together to finish preparing the dishes and then serve the dishes to customers and are awarded coins, that contribute to the accumulation of overall goal of passing coin thresholds to win stars that are used to contribute to the goal of unlocking further levels on the game map.) (Overcooked 2, Xcagegame 7:23 – 10:10)
b) determine, based on the received game data, a second contribution to the group goal by the one or more other users from a move corresponding to the move made by the user; and (Overcooked discloses multiple players playing the game and making moves such as serving dishes to customers, upon each player doing that, the moves are contributing to the amount of accumulated coins and the earning of stars for passing coin thresholds) (Overcooked 2, Xcagegame 7:23 – 10:10) 
repeat steps a) and b) in response to user input received via the user interface engaging with one or more game elements in a next move of the level until one or more level conditions are satisfied, wherein the at least one processor is configured to determine based on the first and second contributions of one or more moves if the group goal is satisfied. (Overcooked 2 discloses a game wherein the level comprises level conditions, wherein the player complete the level by accumulating stars when they pass coin thresholds.  Overcooked 2 discloses at least three coin thresholds that correspond to the number of stars they can accumulate) (Overcooked 2, Xcagegame 7:23 – 10:10)
(Overcooked disclose the updating of the coin value as the player serve dishes (Xcagegame 9:50 – 9:57).  Overcooked 2 discloses the updating of the value of the accumulated number of stars where (Xcagegame 10:13 – 10:17).
As per claim 3, wherein the at least one processor is configured to determine if the group goal is satisfied in dependence on the updated goal value. (Overcooked 2 discloses the determination of satisfying the group goal based on the amount of coins and stars accumulated) ((Xcagegame 10:13 – 10:17).
As per claim 4, wherein the at least one processor is configured to determine that the group goal is satisfied when the updated goal value reaches a given value. (Overcooked 2 discloses the satisfying of the goal to accumulate stars based upon the updated coin value) (Xcagegame 10:13 – 10:17).
As per claims 5 and 18, determine a value associated with a move made by the user; (Overcooked 2 discloses the serving of dishes to customers being worth an amount of coins) (Xcagegame 9:50 – 9:57)
update a cumulative value using the determined value associated with that move; (Overcooked 2 discloses updating the coin value when dishes are served) (Xcagegame 9:50 – 9:57) and 
determine if the updated cumulative value satisfies a condition, and if so to update a goal value associated with the group goal. (Overcooked discloses that after the level is over, determining if the cumulative value of the coins satisfies the coin thresholds for the amount of stars earned (Xcagegame 10:13 – 10:17) and updating the value of the amount of accumulated stars earned (Stars to Unlock, page 1 and “requirements” listing)
As per claim 6, wherein the condition is that the cumulative value has reached a given value. (Overcooked discloses the condition being a coin threshold being reached) (Xcagegame 10:13 – 10:17)
(Xcagegame 9:50 – 9:56) and the displaying of newly unlocked levels with respect to the passing coin thresholds to thereby accumulate stars) (Xcagegame 10:41 – 10:47)
As per claims 8 and 20, wherein the group goal comprises defeating an enemy. (Overcooked discloses the game is predicated on players working together to defeat the “unbread” and satisfy their appetites.  The “unbread” if not satisfied can overrun the kingdom) (Xcagegame 1:29 – 2:20 and 5:01 – 6:12)
As per claims 9 and 21, wherein when the at least one processor determines that the group goal is not satisfied, the at least one processor is configured to cause the display to display information indicating a next level of the plurality of levels which is associated with the group goal (Overcooked 2 discloses a game map that shows the player a next level wherein if even if the player does not get three stars on preceding level, the player can unlock the next game level and view the star requirement to complete that level) (Overcooked 2, Xcagegame 29:44-30:06)
As per claims 10 and 22, when the at least one processor determines that the group goal is not satisfied, the at least one processor is configured to store a contribution value in the at least one memory, the at least one processor being configured to use the stored contribution value in a next level 37718320.1Attorney Docket No. 365569.00238 47associated with the group goal together with contributions from one or more moves made by the user and the one or more other users in the next level when determining if the group goal is satisfied during play of the next level. (Overcooked 2 discloses a game map that shows the player a next level wherein if even if the player does not get three stars on preceding level, the player can unlock the next game level and view the star requirement to complete that level) (Overcooked 2, Xcagegame 29:44-30:06).  The accumulated number of stars (i.e. contribution value) up till this point will be used to progress through the next level as the players again attempt to accumulate coins to thereby complete the level and accumulate more stars to unlock further levels) (“Stars to Unlock page 1).
As per claims 11 and 23, wherein the at least one processor is configured to cause the display to display information about a plurality of different levels and a respective indication of which one or more of the plurality of different levels is associated with the group goal. (Overcooked 2 world/level map) (Xcagegame video 29:43 – 29:57)
As per claim 12, wherein the information indicating the next level comprises information indicating a number of levels which the user needs to play to reach the next level which is associated with the group goal, (Overcooked 2 displays a game map with a plurality of beige colored circles that represent levels that are not unlocked yet but needed to be played and are associated with the group goal) (Xcagegame video 29:43 – 29:57)
As per claim 13, wherein the game data comprises respective contribution information for the one or more other users. (Overcooked 2 discloses players input game inputs to control game characters.  The inputs are game data from multiple users that represents their inputs representing the game moves in the game (i.e. contributions)
As per claims 14 and 24, wherein the at least one processor is configured to determine that the group goal is satisfied, and in response to cause the display to display information indicating that group goal is satisfied. (Overcooked discloses the displaying of a game map depicting the unlocked levels as they are unlocked.  When players complete the level before the very last level, the game map will show the players the very last level being unlocked and the group goal completed) (Overcooked 2, Xcagegame video 29:43 – 29:57)
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Overcooked 2, released circa 2018 as evidenced by “Overcooked 2 Gameplay Walkthrough Part 1 - Nintendo Switch ( No Commentary)” uploaded by “XCageGame” on 8/6/2018 (hereinafter referred as “Xcagegame”), “Overcooked 2: How to play online Co-op Multiplayer” by Tom Hopkins, published 8/7/2018 and “Stars To Unlock”, wiki, dated 1/12/2018 in view of Kosuge (US 2013/0281201 A1)
As per claim 15, Overcooked 2 fails to disclose:
wherein the at least one processor is configured to determine that the group goal is satisfied, and in response to provide a game reward.
 However, in a similar field of endeavor, Kosuge discloses a game wherein a player has the goal of progressing through stages of a game and upon completing that goal (i.e. arriving at the final stage of the game, the player acquires a reward (Kosuge 0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715